SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1493
CA 12-01885
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


WADE R. MEENAN, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

JOSEPHINE M. MEENAN, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


KALIL & EISENHUT, LLC, UTICA (CLIFFORD C. EISENHUT OF COUNSEL), FOR
DEFENDANT-APPELLANT.

PETER J. DIGIORGIO, JR., UTICA, FOR PLAINTIFF-RESPONDENT.


     Appeal from an amended judgment of the Supreme Court, Oneida
County (James R. Griffith, A.J.), entered June 18, 2012. The amended
judgment, inter alia, ordered plaintiff to pay maintenance and child
support.

     It is hereby ORDERED that the amended judgment so appealed from
is unanimously reversed on the law without costs, plaintiff’s motion
to amend the judgment entered January 4, 2011 is denied, and that
judgment is reinstated.

     Same Memorandum as in Meenan v Meenan ([appeal No. 1] ___ AD3d
___ [Feb. 8, 2013]).




Entered:   February 8, 2013                     Frances E. Cafarell
                                                Clerk of the Court